Citation Nr: 0929979	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant may be recognized by the Department of 
Veterans' Affairs (VA) as the surviving spouse of the Veteran 
prior to their ceremonial marriage.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 October 
1968.  The appellant is seeking to be recognized as the 
Veteran's surviving spouse.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2006 decision of VA that the appellant 
could not be recognized as the surviving spouse of the 
Veteran prior to their ceremonial marriage.  

In June 2009, the appellant appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
her claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  In April 2004, the Veteran and the appellant were legally 
married.  

2.  The Veteran died in June 2004.  

3.  At the time of his death, the Veteran and the appellant 
were not legally married for one year.  

4.  Common law marriage is recognized in Alabama. 

5.  The evidence fails to show that a common law marriage 
existed between the appellant and the Veteran prior to the 
ceremonial marriage as there is no evidence of an agreement 
or mutual consent to enter into the marriage relationship, a 
public recognition of the existence of the marriage, or 
cohabitation or mutual assumption openly of marital duties 
and obligations.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  38 
U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Board believes that the disposition of the present case 
is based upon the operation of the law.  Resolution of the 
appeal is dependent on application of governing law and 
regulation to the facts shown.  As discussed below, the 
evidence does not show that the appellant had achieved the 
predicate status as a surviving spouse under the law.  The 
United States Court of Appeals for Veterans Claims has held 
that the VCAA and its implementing regulation, 38 C.F.R. § 
3.159, have no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

Merits of the Claim

The appellant claims that she is the surviving spouse of the 
Veteran, who died in June 2004.  She contends that prior to 
their ceremonial marriage in April 2004, they had a common-
law marriage.

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation if the marriage to the 
Veteran occurred before or during his or her service.  Death 
pension, Compensation, and DIC benefits will also be paid to 
a surviving spouse (1) who was married to the Veteran for one 
year or more, (2) who had a child born of the marriage, or 
born to them before the marriage, or (3) in the case of 
compensation and DIC benefits, who was married to the Veteran 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the Veteran was incurred or aggravated.  38 
C.F.R. § 3.54; See 38 U.S.C.A. §§ 1102, 1304, 1541.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse) and who has not remarried or (in the case not 
involving marriage) has not since the death of the Veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101.

Under 38 C.F.R. § 3.50(b), a surviving spouse means a person 
of the opposite sex whose marriage to the Veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
Veteran at the time of the Veteran's death, and (1) lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the Veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.

Under 38 C.F.R. § 3.53(a), the requirement that there be 
continuous cohabitation from the date of marriage to the date 
of death of the Veteran will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the surviving spouse. Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.

For purposes of establishing proof of a common-law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship. This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived. 38 C.F.R. § 
3.205(a)(6)-(7), (b)-(c) (2008).

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied. 38 C.F.R. § 
3.1(j). In the state of Alabama, the elements of common law 
marriage are (1) capacity (both spouses must be at least 14 
and mentally competent), (2) a present agreement or mutual 
consent to enter into the marriage relationship, (3) a public 
recognition of the existence of the marriage, and (4) 
cohabitation or mutual assumption openly of marital duties 
and obligations.  See Creel v. Creel, 763 So. 2d 943, 946 
(Ala. 2000); Adams v. Boan, 559 So. 2d 1084, 1086 (Ala. 
1990); Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. 
Walton, 409 So.2d 858, 860 (1982). In Mattison, the Alabama 
Supreme Court noted that proof of agreement to enter into a 
common law marriage could be inferred from the circumstances 
such as cohabitation and reputation.  Id. at 122.  The 
Alabama Supreme Court has observed, however, that courts 
closely scrutinize claims of a common law marriage and 
require clear and convincing proof of such a marriage.  
Reynolds v. Scott, 60 So.2d 690 (1952); see also Buford v. 
Buford, 874 So.2d 562, 564 (2003); Gray v. Bush, 835 So.2d 
192, 194 (2001).

The Veteran and the appellant were not legally married for 
one year prior to his death.  In the case at hand, the 
appellant has asserted that she is entitled to recognition as 
the Veteran's surviving spouse because she and the Veteran 
were in a common law relationship for many years prior to 
their marriage in April 2004 and his subsequent death in June 
2004.  The Board has reviewed the relevant documentation of 
record to ascertain whether the criteria for a common law 
marriage in Alabama were met in this case.

Private medical records show that in March 1999, the Veteran 
indicated in an examination at the Urology Associates of 
Mobile that he had a girlfriend.  Medical records from the 
Internal Medicine Service of Mobile show that in February 
1997 the Veteran reported his marital status to be divorced.  
In December 2000, February 2001, March 2001, April 2001, June 
2001, August 2001, October 2001, October 2001, November 2001, 
January 2002, February 2002, March 2002, June 2002, July 
2002, August 2002, and November 2002, he indicated that he 
was not married.  

On a VA Form 21-526 dated in November 2002 and signed by the 
Veteran, he indicated that his brother was his nearest 
relative or the person to contact if necessary.  He also 
indicated that he was divorced. 

In August 2004, the appellant submitted an application for 
death benefits, VA Form 21-534 with a copy of the Veteran's 
death certificate.  The death certificate indicated that the 
Veteran died in June 2004, and the appellant is noted to be 
the surviving spouse.  She also submitted a copy of an 
application for a lump-sum death payment for the SSA.  On 
that form she indicated that the Veteran and she never 
received a federal agency monthly benefit based in whole or 
in part on the deceased's military service nor did she expect 
to receive such a benefit.  She reported that before she 
married the Veteran in April 2004, they were common law 
husband and wife and had lived together since 2000.  A 
Marriage Certificate from the State of Alabama shows that the 
Veteran and the appellant were legally married in April 2004.  

In November 2004, the appellant submitted a VA Form 21-4170, 
Statement of Marital Relationship.  She indicated that she 
and the Veteran began living together in August 1998.  The 
appellant also submitted statements from four individuals.  
MLM stated that the Veteran and the appellant were a 
respectable couple, loving and giving to others.  WCM 
reported that she knew the Veteran and the appellant for six 
years and that they were a couple that shared their life 
together as husband and wife.  PH indicated that she is a 
friend and coworker of the appellant and that she has known 
the Veteran and the appellant as husband and wife for at 
least 6 years.  In March 2007, JLF stated that he has known 
the Veteran and the appellant for at least 10 years and has 
never known them to be other than husband and wife.  Also in 
March 2007, a statement from the appellant's mother was 
received in which she stated that the appellant and the 
Veteran started living together in the nineties.  The 
appellant's daughter stated that she has always called the 
Veteran her dad since the nineties, and he referred to her as 
his daughter.  

In her February 1998 substantive appeal, the appellant stated 
that she lived with the Veteran since 1998.  At her hearing 
before the undersigned in June 2009, she stated that she and 
the Veteran began living together in 1998, and that she was 
considered his next of kin.    

The Board has considered all of the above evidence but does 
not find that such evidence substantiates a common law 
marriage between the Veteran and the appellant, for purposes 
of Alabama law.

In this regard, the Board notes that there was no indication 
of an agreement or mutual consent to enter into the marriage 
relationship.  During his lifetime, the Veteran provided no 
statements suggesting that he had consented to enter a 
marriage relationship.  Rather, all statements from the 
Veteran since 1999 until his death indicate that the Veteran 
was not married.  As noted, his medical records dated from 
2000 to 2002 show that he indicated that he was not married, 
and in 1999 he indicated that he had a girlfriend.  There was 
no indication that he considered himself married at that time 
or thereafter.  While the appellant testified that she was 
considered the next of kin to the Veteran, he clearly 
indicated in November 2002 that his brother was his next of 
kin.  

While the appellant has submitted several statements from 
friends and her mother and daughter, the claims file does not 
indicate that the Veteran ever described any type of 
relationship with the appellant, other than friend.  Further, 
these statements provide contradicting information.  On one 
the party noted that the Veteran and the appellant had been 
know as husband and wife for at least ten years prior to 
2007.  

Each informing party listed a different date or general date 
for the beginning of the cohabitation and the appellant has 
also provided differing dates for the beginning of the 
cohabitation.  The appellant reported in the SSA application 
that they began living together in 2000, and has also 
reported that they started living together in 1998.  While 
the death certificate lists the Veteran as married to the 
appellant, she was his legal wife at the time of his death-
that is not in dispute.  

Moreover, the evidence does not indicate cohabitation or 
mutual assumption openly of marital duties and obligations.  
The Veteran never acknowledged cohabitation with the 
appellant.  Further the appellant has not submitted any 
evidence of mutual assumption of marital duties. There is no 
indication that the Veteran assumed any responsibilities or 
obligations on the appellant's behalf, or vice versa.

In summary, the evidence of record does not establish that 
the criteria for a common law marriage between the appellant 
and the Veteran under Alabama law were met during the 
Veteran's lifetime by the standard set under Alabama law 
(clear and convincing proof).  As such, the appellant can not 
be recognized as the surviving spouse of the Veteran for 
purposes of VA benefits, and her appeal must be denied. See 
38 U.S.C.A. § 5107(b).  In reaching this determination, the 
Board does not wish in any way to suggest that the appellant 
is not sincere in believing that she was the Veteran's 
surviving spouse or to diminish in any way the Veteran's 
service.  Although the Board is sympathetic to the 
appellant's claim, it is without authority to grant her claim 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Recognition of the appellant as the surviving spouse of the 
Veteran prior to their ceremonial marriage is denied.


____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


